In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00093-CV
                 ___________________________

IN RE JIM LEE, 720 CONSTRUCTION, LP, AND 720 MANAGEMENT, LLC,
                            Relators




                         Original Proceeding
                     Trial Court No. 18-8046-16


              Before Womack, Pittman, and Birdwell, JJ.
                 Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus is denied, and the stay imposed by our

March 19, 2019 order is lifted.

                                                    Per Curiam

Delivered: May 2, 2019




                                         2